EXHIBIT 99.2 Vizconnect, Inc. Proforma Balance Sheets As of December 31, 2012 Vizconnect, Inc. As of December 31, 2012 Viz Connect LLC Combined Proforma Adjustments Proforma Consolidated ASSETS Current Assets: Cash and cash equivalents $ $ $ (1 ) ) $ Prepaid expenses - - Total assets $ $ $ ) $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ $ (1 ) ) $ Accrued Expenses Deferred Revenue Advance from shareholder - (1 ) ) - Loans payable - - Note payable - related party - - Note payable - - Total current liabilities ) Stockholders' (Deficit) Equity: Preferred stock: $0.001 par value, 5,000,000 shares authorized, none - share issued and outstanding as of December 31, 2012 Common stock: $0.001 par value, 70,000,000 shares authorized, 40,680,000 shares issued and outstanding at December 31, 2012 - Additional paid-in capital ) (1 ) ) ) Accumulated deficit ) ) (1
